Citation Nr: 0216270	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  95-22 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for fibrositis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from January 1940 to 
July 1945. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claim 
seeking entitlement to service connection for fibrositis.

The veteran's claim was remanded by the Board in October 
1997.


FINDING OF FACT

The veteran does not have fibrositis or any residual 
disability resulting from fibrositis.


CONCLUSION OF LAW

Service connection for fibrositis is denied.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West Supp. 2002); 38 C.F.R. § 3.303 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that at the veteran's induction 
examination in January 1940, his general examination was 
normal.  His organs of locomotion were described as normal.  

The veteran was seen on October 22, 1943, for pain in both 
knees and ankles.  He stated that he had been troubled for a 
year.  On October 28, the veteran complained of pain in his 
knees, ankles, and thumb.  He stated that the pains had been 
recurrent at intervals for the past 7 years.  Impression was 
infectious arthritis.  On October 30, 1943, he was 
hospitalized.  Final diagnosis (before being transferred to 
another hospital) was chronic recurrent fibrositis of the 
knee and ankle, moderately severe, cause undetermined.  It 
was noted that the fibrositis existed prior to entry.  On 
December 1, 1943, the veteran was transferred to the Army and 
Navy General Hospital at Hot Springs National Park in 
Arkansas for further observation and treatment.  He was seen 
for a consultation in January 1944.  Under impression, the 
examiner wrote that there was no evidence of arthritis or of 
sufficient mechanical alteration in the feet to explain the 
veteran's symptoms.  The examiner believed that the veteran's 
actual disability was psychogenic in nature.  Final diagnosis 
in April 1944 was psychoneurosis, conversion hysteria, 
manifested by psychogenic rheumatism, tremor and profuse 
sweating, moderate, cause unknown; deviated septum; and 
bilateral pes planus.  The examiner noted that the diagnosis 
of fibrositis was not confirmed because the symptoms did not 
follow the pattern of that disease, and because the careful 
psychiatric examination revealed psychoneurosis to be the 
basis of the veteran's complaints.  

At separation in June 1945, the veteran's neurological 
diagnosis was normal.  Under musculoskeletal defects, the 
examiner wrote none. 

At a VA examination in August 1946, it was determined that no 
orthopedic condition was present.  

In the veteran's February 1995 notice of disagreement, he 
alleged that he did not have any problems with fibrositis or 
pain of the ankles, back leg, or knees prior to service.  He 
stated that this began in 1943.  

VA Medical Center treatment records were submitted from 1985 
to 1995.  They show that the veteran was seen for sciatica in 
his leg and arthritis of the knee during this time.  

The veteran submitted a statement in July 1995.  He wrote 
that he had not had a sick day before he entered service.  

The veteran underwent a VA examination for his muscles in 
April 1998.  The veteran complained of lower extremity 
weakness, and felt that his breathing dysfunction was the 
cause of his leg weakness.  He stated that his legs became 
weak on increased exertion such as going up and down steps or 
walking prolonged distances.  He stated that as a result of 
this, he felt fatigued and had decreased leg strength.  

The veteran underwent a VA examination in June 1999.  Under 
assessment, the examiner wrote that the signs and symptoms 
presented by the veteran were not consistent with the 
diagnosis of fibrocytosis or fibromyalgia.  The examiner 
commented that the absence of extensive tender points 
numbering eleven out of the eight in designated tender areas 
of the body supported this statement.  The examiner opined 
that the joint pains the veteran was experiencing were most 
likely due to an osteoarthritic condition.  In November 2001, 
he stated that he had not reviewed the veteran's claims 
folder back in June 1999, but that he had reviewed it, and 
his opinion from June 1999 remained.  

A June 2000 VA examination report indicates that x-rays of 
the knees were taken June 2000 and confirmed the diagnosis of 
osteoarthritis.  

Copies of VA Medical Center treatment records show that the 
veteran was seen for knee pain.  

The veteran underwent a June 2002 VA orthopedic examination.  
The examiner reviewed the claims file.  The veteran described 
aching in both lower extremities over the past year, mainly 
over the calf area.  He stated that he had a little more 
difficulty in walking, especially walking uphill.  He treated 
this with several types of liniments, etc. that he rubbed on 
at night for his symptomatology.  The problem with his feet 
was also continuous causing him some loss of full ambulation.  
Examination showed that the veteran was fully ambulatory 
using no external ambulatory aid.  His gait was symmetrical.  
There was a very slight left-legged limp.  Examination of 
both feet revealed flatness of the longitudinal arches.  
There was very minimal, if any, ankle pronation or 
supination.  There were no tender callosities over the 
weightbearing surfaces of both feet.  There was slight venous 
engorgement of the calf areas extending down to the ankle and 
feet.  There was satisfactory circulation and sensation.  
There was some symmetrical bilateral atrophy of both calf 
areas.  The regions were slightly tender to deep palpation.  
There was stiffness in both ankles.  The claimant was able to 
dorsiflex to 85 degrees and plantar flex to 120 degrees.  
Both ankles were stable.  There was very minimal inversion or 
eversion.  The examiner's impression was bilateral pes 
planus.  He did not see evidence for fibrositis of the lower 
extremities.  The veteran had some venous engorgement.  He 
had no areas of tenderness of the lower extremities.  There 
was no gross loss of sensation or circulation.  The examiner 
did not feel that this symptomatology in any way diagnosed 
fibrositis.  The examiner stated that the veteran did not 
have arthritis of the lower extremities.  

In July 2002, the VA examiner who conducted the June 2002 VA 
examination answered some additional medical questions.  He 
wrote that the veteran did not have any musculoskeletal 
disorders of the lower extremities other than bilateral pes 
planus.  He did not think that the bilateral pes planus was 
the result of the veteran's fibrositis or arthritis diagnosed 
in 1943 during service or the result of any other disease or 
injury the veteran had in service.  


Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) to be codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

While the VCAA was enacted during the pendency of this 
appeal, and was not specifically applied by the RO, there is 
no prejudice to the appellant in proceeding with this appeal, 
because the requirements under the VCAA have been satisfied. 
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is not prejudice to the appellant).  In that 
regard, the RO notified the veteran of the reasons for its 
decision, as well as the laws and regulations applicable to 
his claim.  This information was provided in the June 1995 
Statement of the Case, as well as in the April 1996, January 
1997, September 2001, and December 2001 Supplemental 
Statements of the Case.  

Also, in June 2001, the RO sent the appellant a statement 
explaining the provisions of the VCAA.  He was asked to 
provide VA with information about other evidence that might 
be available, and was told VA would assist him in obtaining 
additional evidence, such as private medical reports and 
reports from federal agencies.  In short, the RO informed the 
appellant which information and evidence that the appellant 
was to provide to VA and which information and evidence that 
the VA would attempt to obtain on behalf of the appellant.   
38 C.F.R. § 3.159 (b) (2001); Quartuccio v. Principi, 16 
Vet.App. 183 (2002).  

In view of the extensive development that has been undertaken 
in this claim over a period of several years, further 
development is not needed to comply with VCAA.  The veteran 
has been informed of the information and evidence needed to 
substantiate his claim, he has been made aware of how VA 
would assist him in obtaining evidence and information.  He 
has not identified any additional, relevant evidence that has 
not been requested or obtained.  He has been afforded several 
VA 


examinations in order to see if he had fibrositis.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.  In short, the requirements under the VCAA have 
been met.  

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002).  The mere fact of an 
in-service injury is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d). 

Degenerative joint disease is considered a chronic disease 
and shall be granted service connection although not 
otherwise established as incurred in service if manifested to 
a degree of 10 percent or more within one year following 
service provided the rebuttable presumptions of 38 C.F.R. 
§ 3.307 are also satisfied.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2001).

Although the service medical records show that the veteran 
was initially diagnosed with fibrositis and infectious 
arthritis when he was hospitalized in October 1943, when he 
was transferred to a different hospital in December 1943 
(where he stayed until April 1944), examiners there could not 
confirm those diagnoses.  The 



examiners specifically stated at discharge that the veteran's 
symptoms did not follow the pattern of fibrositis, and 
instead diagnosed the veteran with psychoneurosis (for which 
he was subsequently service-connected).  When the veteran was 
seen in January 1944 for a consultation, the examiners stated 
that there was no evidence of arthritis to explain the 
veteran's symptoms, and they believed that the veteran's 
actual disability was psychogenic in nature.  At separation 
in July 1945, the veteran's neurological examination was 
normal, and he was noted not to have any musculoskeletal 
defects.  

Even with the evidence above strongly suggesting that the 
veteran did not have fibrositis in service, several VA 
examinations were obtained in order to determine if the 
veteran had fibrositis, and if so, whether it was related to 
service.  A June 1999 examiner commented that the veteran's 
signs and symptoms were not consistent with the diagnosis of 
"fibrocytosis" or "fibromyalgia".  Further clarification 
was sought, and a June 2002 examiner commented that the 
veteran's symptomatology in no way diagnosed fibrositis, and 
further clarified in July 2002 that the veteran did not have 
any musculoskeletal disorders of the lower extremities other 
than bilateral pes planus.   

Although the veteran claims that he has fibrositis and that 
it is related to service, he is not a medical professional 
who can make such a determination.  The veteran is competent 
to describe symptoms he had during service, but as a lay 
person, he is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Based on the service medical records showing that an initial 
diagnosis of fibrositis was not accurate, and a VA examiner 
commenting that the veteran's symptoms were not indicative of 
fibrositis, it is determined that the preponderance of the 
evidence is against the veteran's claim.  As the 
preponderance of the evidence is 


against the veteran's claim, the benefit-of-the-doubt rule 
does not apply, and the veteran's claim of service connection 
for fibrositis must be denied.  38 U.S.C.A §5107 (West Supp. 
2002).


ORDER

Entitlement to service connection for fibrositis is denied.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



